UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X]. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K, or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer","accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Smaller Reporting Company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant's common stock on June 30, 2012, as reported on The NASDAQGlobal Market, was$265,952,815. The number of shares of common stock outstanding atFebruary 28, 2013was 45,410,784. DOCUMENTS INCORPORATED BY REFERENCE PART III OF THIS REPORT ON FORM 10-K INCORPORATES INFORMATION BY REFERENCE FROM THE REGISTRANT'S PROXY STATEMENT FOR ITS 2- ITEMS 10, 11, 12, 13 AND 14. PLX Technology, Inc. INDEX TO ANNUAL REPORT ON FORM 10-K FOR YEAR ENDED DECEMBER 31, 2012 Part I. Page Item 1. Business 2 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 22 Part II. Item 5. Market for Registrant's Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 25 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 36 Item 9A. Controls and Procedures 37 Item 9B. Other Information 37 Part III. Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accountant Fees and Services 38 Part IV. Item 15. Exhibits and Financial Statement Schedules 39 Signatures 75 PART I ITEM 1: BUSINESS Overview PLX Technology, Inc. (“We”, "PLX" or the "Company"), designs, develops, manufactures, and sells integrated circuits that perform critical system connectivity functions.These interconnect products are fundamental building blocks for standards-based electronic equipment.The Company markets its products to major customers that sell electronic systems in the enterprise, consumer, server, storage, communications, PC peripheral and embedded markets. The explosive growth of cloud-based computing has provided a significant opportunity for PLX, since the data centers that house these systems are limited by their ability to offer high performance, low cost, low power, scalable interconnections.The level of integration is increasing, and the need for rapid expansion forces these customers to build their systems using standard-based, off-the-shelf devices. The Company is a market share leader in stand-alone PCI Express switches and bridges.We recognized the trend towards this serial, switched interconnect technology early, launched products for this market long before our competitors, and have deployed multiple generations of products to serve a general-purpose market.In addition to enabling customer differentiation through our product features, the breadth of our product offering is in itself a significant benefit to our customers, since we can serve the complete needs of our customers with cost-effective solutions tailored to specific system requirements.The Company supplies an extensive portfolio of PCI Express switches; PCI Express bridges that allow backward compatibility to the previous PCI standard; and our newest bridge enables seamless interoperability between two of the most popular mainstream interconnects: PCI Express and USB. Our long experience with PCI Express connectivity products enables PLX to deliver reliable devices that operate in non-ideal, real-world system environments. Several trends within the data center are putting more emphasis on the performance and features of standard interconnection products.These include: · High density data centers, which make the traditional solutions inadequate in terms of power dissipation and cost. · I/O Virtualization, which allows multiple host processors to share communication and storage devices. · Convergence, which enables different protocols to be delivered on standard, high volume interconnection technologies. · Solid State Disk (SSD) growth, which demands high bandwidth interconnection in order to scale effectively, and benefits from interconnection features that reduce overhead and increase performance.The SSD market is growing at 2-3x annually. In order to offer a complete solution portfolio to our customers, PLX also provides a wide range of connectivity bridges that allow systems that conform to different standards communicate with each other, and to enable low cost customer field-programmable gate arrays (FPGAs) and application-specific integrated circuits (ASICs) with non-standard interfaces to connect up to the mainstream interconnects.Some of the more popular products in this family bridge PCI and USB to other types of interfaces. PLX offers a complete solution consisting of semiconductor devices, software development kits, hardware design kits, software drivers, and firmware solutions that enable added-value features in our products.We differentiate our products by offering higher performance at lower power, by enabling a richer customer experience based on proprietary features that enable system-level customer advantages, and by providing capabilities that enable a customer to get to market more quickly. The Company has enhanced its systems and software capability in particular over the past several years.This has become important, since the high level of integration of the silicon devices has driven more of the intelligence of the system into fewer devices.This has made the architecture of the building blocks critical to overall system performance, and necessitates a closer relationship between the vendor and customer to achieve aggressive system operating goals.In addition, the highly integrated solutions have become more complex, and both time-to-market goals and performance targets can only be reasonably attained if the device vendor supplies the appropriate software as part of the overall solution.PLX’s customers view the Company as a resource from the start of their system development, choosing their architecture and making their trade-offs based on the features available in PLX products. 2 The PLX growth strategy has several key components: · Identify the technology trends and discontinuities that drive high-volume markets and deliver highly differentiated products to that market before the competition; · Offer added-value features that enable our customers to differentiate their products; · Focus on adding value at competitive prices that enable high volume adoption of our customers’ solutions; · Deliver comprehensive solutions, including semiconductor devices, the necessary software and development kits to allow rapid time-to-market, and worldwide local technical support; · Identify where PLX can enable the market and expand the total addressable market (TAM) built from our leadership silicon and complimentary software; PLX is a Delaware corporation established in 1986 with headquarters at 870 W. Maude Avenue, Sunnyvale, California 94085. The telephone number is (408)774-9060. Additional information about PLX is available on our Website at http://www.plxtech.com. Information contained in the Website is not part of this report. Our Annual Report on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and all amendments to those reports and the Proxy Statement for our Annual Meeting of Stockholders are made available, free of charge, on our Website, http://www.plxtech.com, as soon as reasonably practicable after the reports have been filed with or furnished to the Securities and Exchange Commission. Discontinued Operations PLX extended its penetration into the overall enterprise market through the October 2010 acquisition of Teranetics, Inc., a privately held fabless provider of high-performance mixed-signal semiconductors.Teranetics, the broadly recognized leader in 10 Gigabit Ethernet over copper physical layer (10GBase-T PHY) technology, delivered the industry’s first fully integrated single-chip implementation of single-port and dual-port 10GBase-T PHY silicon. The 10G Ethernet market developed more slowly than had previously been anticipated and as a result the Company divested the associated products. The Company completed the sale of a portion of its physical layer 10GBase-T integrated circuit (“PHY”) family of products pursuant to an Asset Purchase Agreement between the Company and Aquantia Corporation dated September 14, 2012.The Company had also entered into an Asset Purchase Agreement with Entropic Communications, Inc. on July 6, 2012, as amended on November 21, 2012, pursuant to which the Company completed the sale of its digital channel stacking switch product line within the PHY product family, including certain assets exclusively related to the product line.Together, these divestitures completed the sale of the PHY business. These divestitureswere intended to reduce future spending and operating losses associated with this business. The operations of the PHY related business have been segregated from continuing operations and are presented as discontinued operations in the Company’s consolidated statement of operations.Unless otherwise indicated, the following discussions pertain only to our continuing operations. Acquisition Activity On April 30, 2012, the Company entered into an Agreement and Plan of Merger ("Merger Agreement") with Integrated Device Technology, Inc. ("IDT") in which IDT would purchase all of the Company's outstanding shares of common stock in exchange for consideration, per share, comprised of (i) $3.50 in cash plus (ii) 0.525 of a share of IDT common stock. The Merger Agreement was subject to various conditions, including, but not limited to (i) at least a majority of shares of PLX common stock then outstanding (calculated on a fully diluted basis) being tendered into the Offer, (ii) the expiration or termination of the applicable Hart-Scott-Rodino Act ("HSR Act") waiting period, (iii) the registration statement for IDT's common stock issuable in connection with the Offer and Merger being declared effective by the SEC and the listing of such shares on Nasdaq and (iv) the absence of any Company Material Adverse Effect (as defined in the Merger Agreement) with respect to PLX's business. 3 On December 18, 2012, the United States Federal Trade Commission ("FTC") filed an administrative complaint challenging IDT's proposed acquisition of PLX. On December 19, 2012, as a result of the FTC's determination to challenge the proposed acquisition, IDT and PLX mutually agreed to terminate the Merger Agreement. Industry Background High speed interconnect technology has largely consolidated over the past decade, converging on several mainstream standards that serve different roles within the system.PCI Express has become the dominant interconnect within enterprise class individual electronic systems (sometimes referred to as “within the box”), and Ethernet and USB are the primary general purpose interconnect technologies between individual electronic systems (sometimes referred to as “box-to-box”).PCI Express is now being considered for the box-to-box market due to its high performance, low power, low cost, and ease of connectivity to PCI Express devices within the box. Although there are other interconnect standards and proprietary technologies that exist for specific purposes, they are limited to narrow functions, and the industry continues to converge on just a few general purpose interconnects. This is happening due to the inherent cost and power advantages that accrue when many companies compete based on standards-based interconnect, and has been enabled by the mainstream standards being expanded to allow them to be used in a wider variety of usage models. Customers today build up their systems based on off-the-shelf, standards-based products, supported by the appropriate software, all delivered by the vendors that compete for their business.This building block approach allows them to get to market quickly, with a vastly lower cost of development.Specifically, the software base that has been built up around the standards enables designers to focus on their own added value, rather than recreating the basic plumbing necessary to move data around. Cloud-based computing, where basic storage and computational functions have been consolidated into a smaller number of extremely large compute and storage farms, has invigorated the enterprise market in particular, and has put renewed focus on the ability to move data around quickly and efficiently, and within very aggressive cost and power envelopes.This industry shift has made the choice of interconnect technology into a key differentiator, and has made a standards-based approach crucial to success. The need to achieve ambitious price points is important, since the vendors who supply the cloud services are all competing with each other, and this can only be accomplished by spreading the development cost of the subsystems over a broad customer base.This is only possible within the framework of a standards-based approach that allows the industry at large to use the same basic building blocks. Power dissipation has become critical, since the density of computing and storage has reached the point where there are tangible, significant costs associated with supplying power to the computer room, and in cooling the equipment to some reasonable temperature.It is challenging just to dissipate the power that is generated within the powerful computing subsystem.This need for lower power pushes the industry toward even deeper submicron fabrication technologies, and the costs of this move also favor those who can amortize their development costs over a wide customer base.This is possible only through a framework based on standards. PLX delivers high speed interconnection products based on high volume, standard connection points.The connections are based on industry standards that allow interoperability between vendors, but PLX differentiates its products by offering lower overall system cost, lower power, higher performance, and a rich feature set, all while conforming to the connection points that have become mainstream.The company is focused solely on the PCI Express standard.In order to supplement the usage of PCI Express, the company also offers a variety of other bridging connections, the most significant of which is USB. 4 PCI Express, also known as PCIe, is the primary interconnection mechanism inside computing systems today.By remaining software compatible with the previous, ubiquitous parallel PCI technology, the switched serial PCI Express technology quickly became the connection of choice for the majority of computing and enterprise devices in the industry.Since there is at least one, and sometimes many, PCI Express ports on almost every system building block, the least costly and highest performance approach for connecting the devices together is through this interconnection pathway.To provide appropriate connection between subsystems in complex multi-chip systems, a switch is the most cost-effective approach.The switch is thus a fundamental building block for the system, carrying data to and from the subsystems without impeding the native performance of the underlying devices.For those few end points which do not have native PCI Express connections, PLX also provides bridges to translate the protocol. The Universal Serial Bus (USB) standard was designed to replace the expensive, slow, unreliable, and un-scalable parallel interconnects of the time. USB was originally used to connect PCs with peripherals such as printers and external storage.Its speed has been upgraded continuously since its initial rollout, and USB has become the most popular interconnect between electronic systems in the consumer market.USB has become the natural way that users upgrade their system with peripherals, eliminating the need to open the case and add plug-in cards. There are several trends which have accelerated the penetration of PLX products in the enterprise market.The first is the rapid growth of SSD memory to either replace or augment the more traditional hard-disk based storage.The SSD market is growing rapidly.PCI Express has become the interface of choice for enterprise level SSD controllers, and PCI Express switches are used to create the large banks of storage that make up the dense subsystems in the data center. The second industry trend that favors the PLX product focus is the continued increase in CPU and I/O speeds, especially in the communication and storage subsystems.As speeds of these subsystems increase, the demand for greater bandwidth in the component-level interconnect follows.Since PLX isa leader in mainstream PCI Express interconnection technology, it is in a unique position to satisfy this demand. PCIe has become so common that it is either the main connectivity port on CPU, storage, and communication devices, or one of just a few.This has created an opportunity for the technology to expand beyond its board-level dominance to being a single, converged fabric inside cloud and data center racks.And since PLX is already supplying the majority of the stand-alone switching and bridging devices, it enables the company to identify and deploy products that take advantage of the synergies between inside-the-box and outside-the-box solutions. The trend toward greater processing and I/O performance has been paralleled by several other trends: I/O virtualization and fabric convergence.Computing systems have long used the concept of virtualization to enable individual users on a single system to appear to have all of the processor, I/O, and storage.This was managed by the hardware and operating system.As the processing power increased, and as standard operating systems such as Windows and Linux became dominant, virtualization was expanded to include even the operating system, and in current systems, not only do users believe that they have all of the resources, they also write their code based on one of the supported operating systems, and users all co-exist without knowledge that other users are “running” on something entirely different.These improvements have led to special-purpose virtualization hardware features supported by software, and they have become common. The initial I/O virtualization systems generally used a software approach.However, this approach yielded poor performance and took up more of the processing subsystem than was acceptable.It did not scale as easily because of the inherent limitations of a software-only implementation.As with the other virtualization initiatives, hardware has become available to offload some of the tasks, and today there are systems deployed that allow a single host processor to share a limited number of I/O and storage subsystems with efficient hardware assistance. The next phase of this evolution is to enable multiple host processors to share all of the I/O subsystems in the same way.Today, there is no standard, widely deployed method to do this with hardware assistance.The existing solutions are either proprietary or niche.The most effective place for this multi-host I/O virtualization to exist is in the fabric that connects together the host processors and I/O.This fabric can be created by PCIe, and the company is currently designing solutions that include hardware and software that enable this next phase of the virtualization capability.To be successful, the solution needs to allow a step-by-step migration from the current system to the new, more powerful systems, and that is the approach the Company is taking. 5 The final pertinent migration trend in the data center is fabric convergence.The benefits of consolidation and standardization have been discussed several times, and they especially apply to the pathways over which information travels to and from the processing systems.The economies of scale, rapid deployment, redundancy, and development cost advantages are significant when a wide range of different communication and storage protocols – each one well suited to a specific purpose – can share a mainstream, high performance connectivity technology. The clear advantages that are made possible by separating the CPU, communication, and storage subsystems, and by allowing them to interact through a high speed, mainstream converged interconnect mechanism are driving significant industry trends.One of the more high-profile industry initiatives to address this need is the Open Compute Platform, which has brought together industry leaders with the goal of a broadly supported standard approach. PLX identified these trends several years ago, and began an initiative to create a high speed, virtualized, converged fabric based on PCI Express.This solution has been given the name ExpressFabric®, and it combines the features discussed in this section.ExpressFabric is meant to satisfy the demands of a single data center rack, or several racks, and will co-exist with other mainstream interconnect technologies such as Ethernet and Infiniband; each technology dominating the subsystems where its technical capability and historical advantages are best suited. Strategy PLX provides standards-based, off-the-shelf interconnect solutions to enable high performance, low cost, added-value features and rapid customer time-to-market.Although the external connections are standard in order to enable high volume markets, the products themselves offer proprietary advantages through innovative technology. PLX seeks to identify technology trends and to provide products that cater to these trends during the early, high growth phase of technology market discontinuities.This allows the Company to establish itself as a product leader and has provided a powerful incumbency benefit as the target technology becomes mainstream. · We recognized the promise of PCI Express in the early days of the standard, and brought to market leadership switches and bridges in 2004, gaining market share at the key customers necessary for success.We continue to enjoy market share leadership in the PCI Express interconnect market and continue to invest to maintain or grow this share. This included a broad PCIe Gen2 product line roll-out in 2007, and our newest products based on the Gen3 specification. The Company now offers an industry-leading 18 PCI Express Gen3 switches, most of which are in production, with the remaining sampling to key customers. · Given the company’s focus on interconnect, and our high penetration into our target markets, PLX has identified which standards are most important to bridge, and we introduced devices that allows PCI Express devices to bridge to USB 3.0.This unique part allows customer products that have PCI Express as a connection point inside the box – which is the most common capability on both standard products and ASICs – to interconnect with devices outside the box based on the most popular consumer-level, general purpose USB standard. · The company recognized several years ago that the increasing use of PCIe as the dominant connection on CPU, storage, and communication devices targeted for the enterprise and computing markets, and the need for a lower cost, lower power solution in high density enterprise and cloud data centers, created an opportunity to extend the use of PCIe outside the box.The company then identified the additional features that were necessary to make this a successful solution, and created switching solutions to complete the migration from the existing solutions to PCIe.This was all done within a standards-based approach, and these products are expected to be deployed in enterprise systems over the next several years. PLX focuses on offering leadership features to our customers at price points that are made possible through high volume delivery of standards-based solutions. · We focus on system level performance in all of our products.Since interconnect choice has such a large impact on system performance, we identify those areas that might limit overall latency or throughput and enhance them.This is done through advanced silicon design techniques, and also through innovative software and firmware that identify where the overhead is in the system. · We provide low power solutions to our customers since this has become a major differentiator for total system cost and environmental reasons.PLX offers reduced power through technology choices, and through design techniques that modulate power for sections of the device that are not in use. 6 · We offer added-value features that enable customer product differentiation.For PCI Express this includes features such as multiprocessor capability, multiple virtual channels for communications backplanes, integrated DMA for higher performance in control planes, the ability to share I/O virtually, and many other unique functions. · We focus on providing these capabilities at competitive prices.We have a full COT (Customer Owned Tooling) capability – where PLX handles all of the design, placement, and layout of the circuits, and we manage the packaging and test pipeline.We deploy our products on mainstream, high volume semiconductor technology process nodes, and use advanced synthesis and layout techniques to provide the best trade-off between features and cost. PLX provides more than just the semiconductor device.We focus on providing the whole product, and offer technical expertise that enables our customers to get to market quickly with a robust high-end product. · We supply a hardware-based Rapid Development Kit (RDK) as part of our standard offering.This allows customers to evaluate our products easily, and enables software development and interoperability testing to begin prior to the customer developing their own hardware. · We provide simulation models to customers that allow them to develop their own devices and verify that they interoperate with our products prior to getting silicon. · We provide a complete Software Development Kit (SDK) that includes kernel-level drivers, a user-level application programming interface (API), customized binary software for each customer, sample code for some of the advanced features, and a state-of-the-art graphical user interface (GUI) that allows customers to easily bring up their system. Our solutions comply with industry-leading operating systems. · In addition to these visible features, our products also include in-chip capabilities that allow rapid debug of complex system problems in order to improve time-to-market.This allows high speed signals to be effectively measured and debugged during development, in manufacturing, and even in the field without adding expensive special instrumentation. · We offer worldwide technical experts, with local, direct Field Applications Engineers (FAEs) in North America, Europe, and throughout Asia. Technology PLX focuses on providing differentiated products to customers that are leaders in their market.In order to achieve this, we have developed unique core competencies in the underlying technologies necessary for success. Semiconductor Design. Our engineers have substantial expertise in designing complex, reliable, high performance products.We utilize state-of-the-art EDA tools and techniques for the entire design pipeline, and have developed proprietary verification mechanisms to ensure robust operation prior to committing to silicon.It is relatively straightforward to get a device to operate in normal, error free environments.It is much more challenging to have that device operate predictably and reliably in environments where errors occur in the system, and where unexpected or complex combinations of transactions occur.PLX has built up an industry-leading suite of tests that ensure such reliable operation in real-world customer systems. In addition to software-based simulation techniques, we have also invested in a flexible hardware-based emulation platform that enables our designers to run real software on a version of our design prior to committing to silicon.This allows our products to operate in more complex system-level environments, where subtle and undocumented behaviors often exist. PLX has a dedicated team and the appropriate EDA tools to translate the design into the database that is used to fabricate the device.This physical design capability allows the Company to provide a smaller, lower power product, since the engineers who are doing this placement and layout work are part of our staff and work with the design engineers from the start of the project.This capability also allows us to produce a product with higher signal integrity, which enables the device to work in a wider range of noisy environments more predictably. 7 When we receive our initial sample silicon back from the third-party wafer fabrication facility (fab), we validate the product prior to sending it to our demanding customer base.As with the pre-silicon verification, this post-silicon phase makes use of our years of product releases to ensure reliable product operation.We have invested in the talent and equipment, and use our extensive proprietary test suites, to fully validate the device.In addition, we have built up a broad interoperability lab, where we exercise the product with a growing number of other components and subsystems to ensure reliable operation in a range of real-world environments. Software Technology. We have invested in a complete software development capability.In order to enable our customers to get to market quickly, PLX provides device drivers that support our products for the most popular operating system platforms, as well as API libraries that allow programmers to quickly make use of our products.In order to ensure that our products provide the highest performance possible, we have developed the tools and expertise to understand where the software bottlenecks occur in real-world systems, and our device drivers make use of this knowledge to increase the performance of targeted applications.In addition to the software that resides on the host device, we offer embedded software, also known as firmware that runs on both general purpose and special purpose processors in some of our products. Real-World Debug Capability. Our products have proprietary hardware features that allow complex problems to be solved in the field without special instrumentation, and performance monitoring hardware that makes visible important system performance metrics.We include software as part of our normal release that takes these hardware features and allows them to be easily deployed through a modern GUI interface.We also enable the programmer to view and change the registers in our device quickly and easily, and provide access to an on-line databook explanation of the registers. One important skill that the company has developed is the ability to validate and characterize high speed SerDes and PHY signals, especially in regards to how they perform in dense configurations, and in often-unfriendly operating environments.PLX has done this through many generations of products that have been deployed in highly diverse customer systems.The company has added special-purpose hardware capabilities within the newer generations of devices, enabled them through the appropriate software, and has created validation and characterization platforms that rely on a combination of state-of-the-art test equipment and a deep level of knowledge shaped by years of experience. Products Our products consist of interconnect semiconductor products, fully supported by the software and hardware kits that enable our customers to get to market quickly with robust, differentiated solutions. PCI Express Switches.Since PCI Express is a point-to-point serial interconnect standard, it requires a switch to connect a single PCI Express port from a processor or chipset to multiple end-points.Examples of applications include fan-out in servers and storage systems, multi-graphics engines in gaming and workstation systems, control planes in networking and communications systems and backplanes in embedded and industrial equipment.PLX switches allow aggregation of multi-channel Ethernet, Fibre Channel, graphics and SAS cards to the host.PLX switch products are offered in various configurations as requirements vary from one application to the next.PCI Express switches have become a basic building block in systems being designed today using this standard.PLX started with the Gen 1 family of PCI Express at 2.5 Gigabits per second in 2004, followed by Gen2 products in late 2007, where the data rate has doubled to 5.0 Gigabits per second. The company now offers an industry-leading 18 PCI Express Gen3 switches (8 Gigabit per second), including the world’s largest Gen3 PCIe switch at 96 lanes.Eleven of these Gen3 switches are in production, with the remaining readily sampling to key customers. PCI Express Bridges.PCI Express Bridges allow devices with other standards to be used in systems that need to interoperate with PCI Express.These bridges facilitate connection back to conventional PCI for purposes of upgrading, and our newest product in this family includes USB controllers that connect PCI Express to another popular I/O: USB 3.0.Bridges of this kind allow users to quickly bring a new product to market.Applications using these bridge devices include servers, storage host bus adapters, graphics, TV tuners and security systems.We also offer bridges that translate PCI Express to general purpose serial and parallel ports. USB Interface Chips.USB interface chips are used by computer peripherals and consumer products to interoperate through an external cabled connection. These devices have been used on products such as multi-function printers, portable media players, portable navigation systems and hard disks. Our USB interface chips offer connection to either PCI or a general purpose interface, providing a simple connection that provides high performance. Current PLX products support the SuperSpeed USB 3.0 standard. 8 Direct Attached Storage (DAS).DAS devices are SOC products that allow external consumer storage peripherals to be easily connected to a PC through either a USB, 1394, or external Serial ATA (SATA) connection.Our current products support the USB 3.0 standard.No new products are in development. Network Attached Storage (NAS).NAS products provide customer-level data storage that attaches to a Local Area Network (LAN) in the home.PLX NAS products are aimed at the consumer market, and are SOC devices that combine Ethernet, USB, PCI Express and SATA ports with other standard interfaces necessary to complete a state-of-the-art network appliance.PLX products include a PCI interface to easily create complete subsystems, a DDR DRAM interface, and on-chip capabilities such as TCP off-load, RAID, and encryption.These basic building blocks are enabled with high performance firmware that runs on a powerful, low power ARM processor.No new products are in development. PCI Bridges.PLX offers a range of general purpose bridges that translate and extend the PCI bus.These products offer a bridge between PCI and a variety of other serial and parallel general purpose interfaces.Our PCI-to-PCI bridges are chips that increase the number of peripheral devices that can be included in a microprocessor-based system.PLX’s bridge product line spans the entire PCI range, from 32-bit 33MHz through 64-bit 66MHz, and includes 133MHz PCI-X devices.No new products are in development. Customers, Sales and Marketing We offer approximately 120 products to more than 1,000 active customers worldwide through both direct and indirect sales channels.Our major customers are among the world’s leading electronics manufacturers.Our target customers have high data communication processing and high performance requirements. We supplement our direct sales force with manufacturers’ representatives for our products in North America, South America, Canada, and Europe. In addition, we have distributors who support our sales and marketing activities in North America, South America, Canada, Europe and Asia. We maintain sales offices in the United States, China, Korea, Japan, Taiwan, and the United Kingdom. Sales in North America represented 16%, 20% and 18%, of net revenues for 2012, 2011 and 2010, respectively. All worldwide sales to date have been denominated in U.S. dollars. We have one operating segment, the sale of semiconductor devices. Additional segment reporting information is included in Note 16 to the consolidated financial statements in this form 10-K. Net revenues through distributors accounted for approximately 89%, 89% and 93% of our net revenues for 2012, 2011 and 2010, respectively. Revenues related to sales through distributors are expected to continue to account for a large portion of our total revenues. See "Item 1A, Risk Factors - Certain Factors That May Affect Future Operating Results - A Large Portion of Our Revenues Is Derived from Sales to Third-Party Distributors Who May Terminate Their Relationships with Us at Any Time" in this Form 10-K. There were no direct end customers that accounted for more than 10% of net revenues. Sales to the following distributors accounted for 10% or more of net revenues: Years Ended December 31, Excelpoint Systems Pte Ltd. 27
